                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG                                               271 Cadman Plaza East
F. #2018R01021                                    Brooklyn, New York 11201



                                                  March 19, 2020


By Email and ECF

The Honorable I. Leo Glasser
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Amato, et al.
                      Criminal Docket No. 19-442 (S-1)(ILG)

Dear Judge Glasser:

               The government respectfully submits this letter in response to defendant
Joseph Amato’s emergency motion for release on bail, filed earlier today, in which he
requests to be temporarily released from Bureau of Prisons custody during the pendency of
the COVID-19 pandemic. For the reasons set forth below, the motion should be denied.

  I.   The Defendant Is a Danger to the Community

               As set forth in the government’s original detention memorandum, which is
incorporated herein by reference, and as the Court found at the detention hearing held on
October 17, 2019, the defendant Joseph Amato poses a danger to the community if released.
His dangerousness is demonstrated by (i) the charged and uncharged conduct in this case,
including Amato’s use of violence and his direction and approval of violence and threats of
violence against others; (ii) that, as a captain of the Colombo family, he has a network of
criminal associates that he can direct to commit crimes on his behalf; and (iii) his criminal
history, which includes convictions for (a) being an accessory after the fact to the 1991
murder of Matteo Speranza, an 18 year old, in aid of racketeering, in violation of
18 U.S.C. § 3, and (b) one count of possession of a firearm during and in relation to a crime
of violence (a conspiracy to murder members of the Persico faction of the Colombo family in
aid of racketeering), in violation of 18 U.S.C. § 924(c)(1).
 II.   Release Is Not Warranted Under the “Compelling Reason” Clause

                 The defendant seeks pretrial release on the grounds that he is within an at-risk
category for contracting COVID-19, a respiratory illness that can spread from person to
person. The defendant seeks release under 18 U.S.C. § 3142(i), which provides that a
“judicial officer may, by subsequent order, permit the temporary release of [a] person, in the
custody of a United States marshal or another appropriate person, to the extent that the
judicial officer determines such release to be necessary for preparation of the person’s
defense or for another compelling reason.” Certain extreme medical circumstances may
present “compelling reasons” that could warrant a highly circumscribed release. For
example, the Honorable Jack B. Weinstein agreed to the release of Colombo family captain
Gregory Scarpa when that defendant was terminally ill with AIDS, was not expected to live
until trial, and his medical condition could not be managed appropriately by prison medical
facilities. United States v. Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993). Even in those extreme
circumstances, release was conditioned on the defendant being confined to a hospital under
24-hour guard of the United States Marshal Service, to be reimbursed by the defendant’s
family. Id. at 92.

               According to information received from counsel for the Metropolitan
Detention Center (“MDC”), the defendant, a 61-year-old man, is currently housed in a two-
man cell with access to hot water and soap at all times.1 Yesterday, at approximately
6:00 p.m., Amato reported that he was experiencing a wheezing cough and today he was seen
by a health services provider. According to counsel for the MDC, Amato appeared to be in
good spirits and voiced no complaints, and the health services provider did not believe that
Amato has symptoms consistent with COVID-19. Moreover, at present, there have been no
confirmed cases of COVID-19 in Bureau of Prisons (“BOP”) facilities, including the MDC.2

              The BOP has implemented national measures to mitigate the spread of
COVID-19 within prisons. See Federal Bureau of Prisons COVID-19 Action Plan, available
at https://www.bop.gov/resources/news/20200313_covid-19.jsp. These measures, which
have been implemented at the MDC, include the following:

        Suspension of all social and legal visits: Social visits and legal visits have been
         suspended for 30 days, with case-by-case accommodations for attorney visits and


       1
              The medical information provided by the defendant in connection with his
motion reflects a history of asthma.
       2
              One federal detention center in Washington reported that six inmates had what
appeared to be flu-like symptoms. These inmates were isolated and tested. All six tested
negative for COVID-19. In addition, a staff member in Kentucky was exposed to an
individual who had testified positive for COVID-19, and was placed in quarantine for 14
days. See BOP COVID-19 Status, available at
https://www.bop.gov/coronavirus/overview.jsp#bop_covid-19_status


                                                2
          legal calls. Inmates will be provided additional inmate telephone minutes each
          month.

        Inmate movement: All inmate facility transfers have been suspended for 30 days,
         with exceptions permitted for forensic studies or medical or mental health
         treatment.

        Screening and testing of inmates: All newly-arriving BOP inmates are screened
         for COVID-19 exposure risk factors and symptoms. Inmates with exposure risk
         factors are quarantined. In addition, inmates exhibiting flu-like symptoms are
         isolated (either to single rooms or with other patients) and tested for COVID-19 in
         accordance with local health authority protocols.

        Modified Operations: The BOP is implementing modified operations nationally
         to maximize social distancing and limit group gatherings in BOP facilities, among
         other modifications specific to each facility.

In addition, counsel at the MDC, after consultation with the relevant staff, has advised the
government that inmates incarcerated at MDC, including the defendant, are permitted to take
additional steps to self-seclude by remaining in their cells.

               The BOP is monitoring the status of the COVID-19 virus and is taking
emergency steps to ensure the safety of its staff, inmates and the public. The defendant is not
uniquely situated with respect to the risk of infection of COVID-19, and his personal
circumstances do not overcome the significant danger he would pose if released.

              Accordingly, the defendant has not presented a “compelling reason” for his
release under Section 3142(i). Based on this information, and because the defendant poses a
serious danger to the community, the permanent order of detention should remain in effect.


                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:       /s/ Elizabeth Geddes
                                                   Elizabeth Geddes
                                                   Assistant U.S. Attorney
                                                   (718) 254-6430


cc:    Defense Counsel (by ECF)
       Clerk of the Court (ILG) (by ECF)



                                              3
